Name: Regulation (EEC) No 2744/75 of the Council of 29 October 1975 on the import and export system for products processed from cereals and from rice
 Type: Regulation
 Subject Matter: trade policy;  plant product;  EU finance;  tariff policy
 Date Published: nan

 1 . 11.75 Official Journal of the European Communities No L 281 /65 REGULATION (EEC) No 2744/75 OF THE COUNCIL of 29 October 1975 on the import and export system for products processed from cereals and from rice THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas in respect of products subject to the common organization of the market in cereals, but containing no cereals, the variable component should be calculated with reference to market conditions for products which are in competition with them;Having regard to the Treaty establishing the European Economic Community ; Whereas the fixed component of the levy must be designed to protect the processing industry ; whereas that component should be determined on the basis of the most representative processing costs ; Having regard to Council Regulation (EEC) No 2727/75 (*) of 29 October 1975 on the common organization of the market in cereals, and in particular Articles 14 (3 ), 16 (5 ), 17 and 23 (2) thereof ; Whereas, for some residues of processing, protection for the industry is already assured through the protection enjoyed by the main processed product ; whereas in that case the fixed component can be equal to zero ; Having regard to Council Regulation No 359/67/ EEC (2 ) of 25 July 1967 on the common organization of the market in rice, as last amended by Council Regulation (EEC) No 668/75 (3 ), and in particular Articles 12 (3 ), 17 (5 ) and 18 thereof; Whereas the object of the refund should be to cover the difference between the prices of products within the Community and on the world market ; whereas , for that purpose, criteria should be established for determining the refund essentially on the basis of prices of the basic products within and outside the Community and the outlets and conditions for the sale of processed products on the world market ; Having regard to the proposal from the Commission ; Whereas under Articles 14 (3 ) and 16 (5 ) of Regu ­ lation (EEC) No 2727/75 and Articles 12 (3 ) and 17 (5 ) of Regulation No 359/67/EEC rules should be adopted for the application of the system of levies and refunds applicable in trade with third countries in products processed from cereals and from rice, excluding compound feedingstuffs for which special rules have been laid down in Regu ­ lation (EEC) No 2743/75 (4); Whereas the variable component of the levy must correspond to the incidence on the prime costs of processed products of the levies on basic products ; whereas that incidence may be calculated on the basis of the average of the levies applicable during a representative period to the quantity of the basic product deemed necessary for the manufacture of one unit of the processed product ; Whereas provision should be made for granting, at the beginning of the marketing year, a refund which takes into account the actual cost of the supply of basic products in so far as they were purchased at the end of the previous marketing year at a higher price than that ruling for the product at the beginning of the new marketing year ; ( x ) See page 1 of this Official Journal. Whereas, in addition to the system described above, the use of inward processing arrangements should be regulated in order to ensure a balance between the use of Community basic products in the manufacture of processed goods for export to third countries and the use of third country products brought in under inward processing arrangements ; (2) OJ No 174, 31 . 7. 1967, p. 1 . (3) OJ No L 72, 20. 3 . 1975, p. 18 . (4) See page 60 of this Official Journal. No L 281/66 Official Journal of the European Communities 1 . 11 . 75 Whereas, for certain products such as roasted malt or roasted gluten the levy has to be determined without it being possible to ascertain the raw material from which they were obtained; whereas, in order to avoid any possible deflections of trade because of the different systems at present existing for glucose falling within heading No 17.02 and glucose falling within heading No 17.05, the latter products should be subject to the same rules as the former, In order to adjust the abovementioned averages to the threshold price valid for the basic product in question during the month of importation, they shall be increased or reduced by the difference between that threshold price and the threshold price valid during the preceding month. However, that adjust ­ ment shall not be rriade if thd average of the levies applicable for the first 25 days of the month preced ­ ing that of importation of the basic product is equal to zero . 2. Revision of the variable component during the course of the month, to take account of a variation in the levy applicable to basic products, shall be effected by the Commission at a flat rate. The margin of variation beyond which that revision is effected shall be determined for each of the basic products in question in accordance with the procedure laid down in Article 26 of Regulation (EEC) No 2727/75 and Article 26 of Regulation No 359/67/EEC. 3 . The variable component applicable to a processed product manufactured from durum wheat shall be equal to that applicable to a similar product manu ­ factured from common wheat. HAS ADOPTED THIS REGULATION: Article 1 1 . For the purposes of this Regulation, 'processed products' means the products or groups of products listed : ( a) in Annex A to Regulation (EEC) No 2727/75 , excluding the products falling within subheading ex 23.07 B of the Common Customs Tariff; (b ) in Article 1 ( 1 ) (c ) of Regulation No 359/67/EEC. 2 . For the purposes of this Regulation, 'basic prod ­ ucts' means the cereals listed in Article 1 (a ) and (b ) of Regulation (EEC) No 2727/75 and broken rice . Article 3 The fixed component of the levy shall be equal to the amount which appears against the product in question in column 5 of Annex I. TITLE I Levies Article 4 1 . In order to prevent disturbances on the market in products listed in Annex I, in processed products obtained from those products and in products in competition with' either the former or the latter, amendments may be made in accordance with the procedure laid down in Article 26 of Regulation (EEC) No 2727/75 to : (a) the coefficients shown in column 4 of Annex I ; (b ) the rates shown in column 2 of Annex I, express ­ ing the starch content of the products falling within subheading 23.02 A; (c) the percentages shown in footnote 1 to Annex I, relating to the starch content and the ash content of products falling within heading Nos 11.01 and 11.02. 2. The levy applicable to the products falling within subheading 07.06 A listed in Annex I shall be limited to the amount resulting from the application of the rate of duty bound under GATT. Article 2 1 . The variable component of the levy shall , during the course of a given month, be equal to the average of the levies applicable for the first 25 days of the month preceding that of importation per metric ton of the basic product or products listed in column 3 of Annex I, multiplied by the coefficient which appears against the product in question in column 4 of Annex I. However, for products falling within tariff heading No 23.02, the variable component of the levy shall be obtained by adding together the aver ­ ages of the levies applicable to one metric ton of common wheat, one metric ton of barley and one metric ton of maize and multiplying that total by the coefficient which appears against each of these basic products in column 4. 1 . 11 . 75 Official Journal of the European Communities No L 281/67 Article 5 I. When calculating the variable component of the levy applicable to the products listed in Annex I under tariff heading No or subheadings 11.06 B, II.08 A, 11.09, 17.02 B II, 17.05 B and 23.03 A I and intended at the time of importation for the same uses as those laid down for the granting of produc ­ tion refunds on :  potato starch,  common wheat, maize and broken rice used in the Community for the manufacture of starch, the production refunds granted shall be taken into account. 3 . Where the world market situation or the specific requirements of certain markets so require, the refund may be varied according to destination. 4. Where paragraph 3 applies, the refund shall be paid provided it is proved that the product has been exported from the Community, as laid down in the first indent of Article 8 ( 1 ) of Regulation (EEC) No 2746/75 (*) and has reached the destination for which the refund was fixed. However, exceptions may be made to this rule in accordance with the procedure referred to in para ­ graph 5, provided conditions are laid down which offer equivalent guarantees . 5 . Additional provisions may be adopted in accord ­ ance with the procedure laid down in Article 26 of Regulation (EEC) No 2727/75 and Article 26 of Regulation No 359/67/EEC. 6 . The refunds shall be fixed once per month . 2. Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 26 of Regulation (EEC) No 2727/75 and in Article 26 of Regulation No 359/67/ EEC. TITLE II Refunds Article 7 The refund in force on the day on which the application for a licence is lodged shall be applied to a transaction to be carried out during the period of validity of the licence, at the request of the applicant, such request to be lodged at the same time as the application for a licence. In the case referred to in the foregoing paragraph the refund shall be adjusted by reference to the threshold price in force during the month of exportation for the basic product or products. The adjustment shall be effected by increasing or reducing the refund by the difference between the threshold prices valid for one metric ton of the basic product during, respect ­ ively, the month in which the licence was applied for and the month of exportation, multiplied by the coefficients which appear against the processed prod ­ uct in question in column 4 of Annex I. However, for exports taking place under the con ­ ditions provided for in Article 6 (2) the adjustment may be effected on the basis of the threshold price valid during the last month of the preceding marketing year. A corrective amount may be fixed for malt falling within heading No 11.07 of the Common Customs Tariff. It shall be applied to the refund where this is fixed in advance. The corrective amount shall be fixed at the same time as the refund and according to the same procedure; at the request of a Member Article 6 1 . The refund which may be granted on processed products shall be determined with particular reference to : (a) the prices of the basic products used in calculating the variable component of the levy; (b) the quantities of basic products used in calculating the variable component of the levy; (c) the possible duplication of refunds applicable to various products obtained from one and the same process and one and the same product; (d) outlets and conditions of sale for processed prod ­ ucts on the world market. 2. If, in the case of an export to be effected between the start of the marketing year and dates to be determined, the processed product was manufactured from a basic product harvested in the Community, in stock at the end of the preceding marketing year and not benefiting from a carry-over payment, the threshold price valid during the last month of the preceding marketing year for the basic products used in calculating the variable component of the levy may be taken into account when applying paragraph 1 (a). (*) See page 78 of this Official Journal . No L 281/68 Official Journal of the European Communities 1 . 11 . 75 between the conditions for exporting processed products qualifying for an export refund and inward processing arrangements. 3 . Use of inward processing arrangements shall be prohibited in respect of products listed in Annex I under heading No or subheadings 11.02 G, 11.06 B, 11.09, 23.02 A and 23.03 A I, if they are to be used in the manufacture of processed products . State or on its own initiative, the Commission may, however, when necessary, modify the corrective amounts in the intervening period . Article 8 When calculating the amount of the export refund applicable to the products listed in Annex I under tariff heading No or subheadings 11.06 B, 11.08 A, 11.09, 17.02 B II, 17.05 B and 23.03 A I, account shall be taken of the production refunds granted in respect of :  potato starch,  common wheat, maize and broken rice used in the Community for the manufacture of starch. TITLE III Processing trade Article 9 1 . The quantity of basic products, of assimilated products within the meaning of Regulation (EEC) No 1059/69 (*) or of products processed from them on which Member States do not impose levies in view of or in consequence - of the exportation of the products listed in the Annex I under tariff heading No or subheadings 07.06 A, 11.01 C to L, 11.02 A II to E, 11.06 A, 11.07, 11.08 A, 17.02 B II and 17.05 B, manufactured from these basic products, from these assimilated products or from products processed from them, may not exceed the quantity taken into account for determining the variable component of the levy. 2. The abovementioned quantity may be reduced, in accordance with the procedure laid . down in Article 26 of Regulation (EEC) No 2727/75 and in Article 26 of Regulation No 359/67/EEC, in order to take account of the need to establish a balance TITLE IV General provisions Article 10 The methods used for assessing the ash content, the fat content and the starch content, the denaturing process and any other method of analysis necessary for the application of this Regulation shall be determined in accordance with the procedure laid down in Article 26 of Regulation (EEC) No 2727/75 and Article 26 of Regulation No 359/67/EEC. Article 11 1 . Council Regulation (EEC) No 1052/68 (2 ) of 23 July 1968 on the import and export system for products processed from cereals and from rice, as last amended by Regulation (EEC) No 980/75 (3 ), is hereby repealed. 2. References to theRegulation repealed by paragraph 1 shall be construed as references to this Regulation. A table is provided in Annex II for the purposes of correlating citations of and reference to the Articles of that Regulation with those of this Regulation. Article 12 This Regulation shall enter into force on 1 November 1975 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 29 October 1975 . For the Council The President G. MARCORA (!) OJ No L 141 , 12. 6. 1969, p. 1 . (2) OJ No L 179, 25 . 7. 1968, p. 8 . (s) OJ No L 95, 17. 4 . 1975, p. 1 . 1 . 11 . 75 Official Journal of the European Communities No L 281 /69 ANNEX II CCT heading No Description of goods Basic product Coefficient Fixed component u.a./metric ton 1 2 3 4 J 07.06 Manioc, arrowroot, salep , Jerusalem artichokes, sweet pota ­ toes, and other similar roots and tubers with high starch or inulin content, fresh or dried, whole or sliced ; sago pith : A. Manioc, arrowroot, salep and other similar roots and tubers with high starch content, excluding sweet potatoes Barley 0-18 11.01 Cereal flours (*) : C. Barley flour D. Oat flour Barley Oats 1-80 1-80 5 5 E. Maize flour : I. Of a fat content not exceeding 1.5 % by weight II . Other F; Rice flour G. Buckwheat flour H. Millet flour IJ. Canary seed flour K. Sorghum flour L. Other Maize Maize Broken rice Buckwheat Millet Canary seed Sorghum Canary seed 1-80 1-02 1-06 1-80 1-02 1-02 1-02 1-02 5 2-5 2-5 5 2-5 2-5 ¢ 2-5 2-5 11.02 Cereals groats and cereal meal ; other worked cereal grains (for example, rolled, flaked, polished, pearled or kibbled, but not further prepared), except husked, glazed, polished or broken rice ; germ of cereals , whole rolled , flaked , or ground (x) ; A. Cereal groats and cereal meal : II. Rye III. Barley IV. Oats Rye Barley Oats 1-80 1-80 1-80 5 5 5 (!) For the purpose of distinguishing between products falling within heading Nos 11.01 and 11.02 and those falling within subheading 23.02 A, products falling within heading Nos 11.01 and 11.02 are those having both of the following :  a starch content (determined by the modified Ewer's polarimetric method) exceeding 45 % by weight referred to dry matter  an ash content by weight, referred to dry matter (after deduction of any added mineral matter) not exceeding 1-6% for rice, 2-5% for wheat and rye ; 3% for barley, 4% for buckwheat, 5% for oats and 2% for other cereals.  Germ of cereals, whole rolled, flaked or ground, falls in all cases within heading No 11.02. No L 281/70 Official Journal of the European Communities 1 . 11 . 75 CCT heading No Description of goods Basic product Coefficient Fixed component u.a./metric ton 1 2 3 4 5 11.02 (cont'd) V. Maize : a ) Of a fat content not exceeding 1.5 % by weight : 1 . For the brewing industry (a) 2 . Other b) Other VI. Rice VII . Buckwheat VIII . Millet IX. Grain sorghum X. Other Maize Maize Maize Broken rice Buckwheat Millet Sorghum Canary seed 1-80 1-80 1-02 1-06 1-80 1-02 1-02 1-02 5 5 2-5 2-5 5 2-5 2-5 2-5 B. Hulled grains (shelled or husked) whether or not sliced or kibbled : I. Barley, oats, buckwheat and millet : a) Hulled (shelled or husked) : 1 . Barley 2. Oats : aa) Clipped oats bb) Other 3 . Buckwheat 4. Millet Barley Oats Oats Buckwheat Millet 1-60 1-02 1-80 1-60 1-60 2-5 2-5 2-5 2-5 2-5 b) Hulled and sliced or kibbled ('GrÃ ¼tze' or 'grutten') 1 . Barley 2. Oats 3 . Buckwheat 4. Millet Barley Oats Buckwheat Millet 1-60 1-80 1-60 1-60 2-5 2-5 2-5 2-5 II . Other cereals : a) Wheat b) Rye c) Maize d) Grain sorghum e) Other Common wheat Rye Maize Sorghum Canary seed 1-33 1-33 1-60 1-60 1-60 2-5 2-5 2-5 2-5 2-5 (a) Entry under this subheading is subject to conditions to be determined by the competent authorities. 1 . 11 . 75 Official Journal of the European Communities No L 281/71 CCT heading No Description of goods Basic product Coefficient Fixed component u.a./metric ton 1 2 3 4 5 11.02 (cont'd) C. Pearled grains : I. "Wheat II . Rye III . Barley IV. Oats V. Maize VI. Buckwheat VII . Millet VIII . Grain sorghum IX. Other Common wheat Rye Barley Oats Maize Buckwheat Millet Sorghum Canary seed 1-60 1-60 2-5 1-60 1-60 1-60 1-06 1-60 1-60 2-5 2-5 5 2-5 2-5 2-5 2-5 2-5 2-5 D. Grains not otherwise worked than kibbled : I. Wheat II . Rye III . Barley IV. Oats V. Maize VI. Buckwheat VII . Millet i VIII. Grain sorghum IX. Other Common wheat Rye Barley Oats Maize Buckwheat Millet Sorghum Canary seed 1-02 1-02 1-02 1-02 1-02 1-02 1-02 1-02 1-02 2-5 2-5 2-5 2-5 2-5 2-5 2-5 2-5 2-5 E. Rolled grains ; flaked grains : I. Barley, oats, buckwheat and millet : a) Rolled : 1 . Barley 2 . Oats 3 . Buckwheat 4. Millet b) Flaked : 1 . Barley Barley Oats Buckwheat Millet Barley 1-02 1-02 1-02 1-02 2-00 2-5 2.5 2-5 2-5 5 No L 281/72 Official Journal of the European Communities 1 . 11.75 CCT heading No Description Basic product Coefficient Fixed component u.a./metric ton 1 2 3 4 5 11.02 (cont'd) 2. Oats 3 . Buckwheat 4. Millet Oats Buckwheat Millet 2-00 1-80 1-80 5 5 5 II. Other cereals : a ) Wheat b) Rye c) Maize d) Grain sorghum e) Other : 1 . Flaked rice 2 . Other Common wheat Rye Maize Sorghum Broken rice Canary seed 1-80 1-80 1-80 1-80 ¢ 1-80 1-80 5 5 5 5 5 5 F. Pellets : I. Wheat II . Rye III . Barley IV. Oats V. Maize VI . Rice VII . Buckwheat VIII . Millet IX. Grain sorghum X. Other Common wheat Rye Barley Oats Maize Broken rice Buckwheat Millet Sorghum Canary seed 1-80 1-80 1-80 1-80 1-80 1-06 1-80 1-02 1-02 1-02 5 5 5 5 5 2-5 5 2-5 2-5 2-5 G. Germ of cereal , whole, rolled , flaked or ground : I. Wheat II . Other Common wheat Maize 0-75 0-75 5 5 11.06 Flour and meal of sago and of manioc, arrowroot, salep and other roots and tubers falling within heading No 07.06 : A. Denatured B. Other Barley Maize 0-18 1-61 2-5 17 1 . 11.75 Official Journal of the European Communities No L 281 /73 CCT heading No Description of goods Basic product Coefficient Fixed component u.a./metric ton 1 2 3 4 5 11.07 Malt, roasted or not : A. Unroasted : I. Obtained from wheat : a ) In the form of flour b) Other Common wheat Common wheat 1-78 1-33 9 9 II . Other : a ) In the form of flour b) Other B. Roasted Barley Barley Barley 1-78 1-33 1-55 9 9 9 11.08 Starches ; inulin : A. Starches : I. Maize starch II . Rice starch III . Wheat starch IV. Potato starch V. Other Maize Broken rice Common wheat Maize Maize 1-61 1-52 2-20 1-61 1-61 17 25-5 17 17 17 11.09 Wheat gluten , whether or not dried : A. Dried B. Other Common wheat Common wheat 4-00 4-00 150 150 17.02 Other sugars ; sugar syrups ; artificial honey (whether or not mixed with natural honey) ; caramel : B. Glucose and glucose syrup : II . Other : a ) Glucose in the form of white crystalline powder, whether or not agglomerated b) Other Maize Maize 2-10 1-61 80 55 17.05 Flavoured or coloured sugars , syrups and molasses, but not including fruit juices containing added sugar in any proportion : B. Glucose and glucose syrup : I. Glucose in the form of white crystalline powder, whether or not agglomerated II . Other Maize Maize 2-10 1-61 80 55 No L 281/74 Official Journal of the European Communities 1 . 11 . 75 CCT heading No Description of goods Basic product Coefficient Fixed component u.a./metric ton 1 2 3 4 5 23.02 Bran, sharps and other residues derived from the sifting, milling or working of cereals or of leguminous vegetables : A. Of cereals : I. Of maize or rice : i ¢ a) With a starch content not exceeding 35 % by weight Common wheat Barley Maize 0-10 0-10 0-10 0 b) Other : l\ 1 . With a starch content exceeding 35 % but not exceeding 45 % by weight and having under ­ gone a denaturing process Common wheat Barley Maize 0-16 0-16 0-16 | ¢ 0 2 . Other Common wheat Barley Maize 0-32 0-32 0-32  0 l II . Of other cereals : a) Of which the starch content does not exceed 28 % by weight, and of which the percentage which passes through a sieve with an aperture of 0*2 mm does not exceed 10% by weight or of which the sieved product has an ash content, calculated on the dry product, of 1.5 % or more by weight Common wheat Barley Maize 0-08 0-08 0-08 I ¢ 0 b) Other Common wheat Barley Maize 0-32 0-32 0-32 ¢ 0 23.03 Beet-pulp, bagasse and other waste of sugar manufacture ; brewing and distilling dregs and waste ; residues of starch manufacture and similar residues : A. Residues from the manufacture of starch from maize (excluding concentrated steeping liquors), of a protein content, referred to dry matter : I. Exceeding 40 % by weight Maize 2-00 150 1 . 11 . 75 Official Journal of the European Communities No L 281/75 ANNEX II Correlation Regulation (EEC) No 1052/68 Article 11 This Regulation Article 10